The rape was alleged to have been committed by the defendant, who is a slave, on the body of Narcissa Craig. There was also a count for an assault with an intent to commit rape.
Narcissa Craig swore that about the first of the preceding May, about daylight in the morning, the prisoner came to her room and had carnal knowledge of her person, forcibly and against her will; that she had on her nightclothes at the time, and they were made bloody by the act of the prisoner; that her father went to Smithville before day, and she was left alone; that she told no one of it until about two weeks afterwards, and then told her aunt, Mrs. Spiver; that her father returned home the next day after the offense was committed and she saw him every day for two or three weeks; that when the        (20) prisoner was committing the act she cried aloud; that her cousin, Mr. Howard, resided one or two hundred yards distance from her father's house and her aunt, Mrs. Spiver, about half a mile; that she and Mrs. Howard were not on friendly terms; that Peter had a wife at Mrs. Howard's; that she did not like him nor his wife, because they were saucy to her; that four or five days after the offense was committed, Peter came to the house where she and her father and brother were and, sitting down familiarly in the piazza, had a conversation with her father and brother; that she did not tell her father, because she was afraid and ashamed to do so; that her father was drinking when he came home; that she had never had any monthly sickness.
Mrs. Spiver testified that Narcissa came to her house about the middle of May, and told her of the offense committed by the prisoner, as she had narrated it before the court; that she showed her her night clothes, and they were bloody; she stated further, that the witness Narcissa had never had her monthly sickness.
Joseph N. Burroughs stated, that he arrested the prisoner on 6 June, and tied him in his kitchen; that he overheard a conversation between the prisoner and a negro woman, in which the latter said to the former: "What did you do it for? Did you know it would carry you to the gallows?" To which the prisoner replied, "I am sorry for it." There was some other testimony, not necessary to be stated.
The counsel for the defendant, insisted that the witness, Narcissa Craig, was not to be believed; that the act, if committed at all by the prisoner, was with her consent and that her motive in charging the prisoner was to conceal her disgrace.
The court charged the jury, that if Narcissa was to be believed the *Page 16 
prisoner was guilty, and they might inquire what motive she had to charge such an offense to have been committed on her person by a slave, if it were not true. The court further charged the jury, that in passing on the credibility of the witness, they should take into consideration the length of time between the alleged commission of the offense and the accusation against the prisoner; that within four or five days after (21)  the time stated by the witness, the prisoner went to the house of the witness's father and there conversed familiarly with the father and brother in her presence, and that the place where the offense was alleged to have been committed was within one or two hundred yards of Mrs. Howard's house, where, also, the wife of the prisoner resided; that in passing upon the motive which the girl had to make the accusation and as to the allegation that she did so to conceal her shame, they would inquire what evidence there was that she would have been disgraced if she had not made the accusation. To this charge the prisoner's counsel excepted. He also moved in arrest of judgment on the same grounds relied on in this Court.
Verdict, guilty. Judgment and appeal by the prisoner.
The fact that the witness Narcissa did not make known or complain of the outrage which had been perpetrated on her for two weeks was presented to the jury by his Honor as a circumstance which affected her credibility. This portion of the charge is excepted to, on the ground that he ought to have gone further and told the jury that her not making an earlier disclosure raised a presumption of falsehood, to be acted on by the jury in the absence of any proof to rebut it.
It is not a rule of law that silence, under such circumstances, raises a presumption that the witness has sworn falsely. The passages in the books to which reference was made on the argument use the word, "presumption," not as a rule of law, but an inference of fact, and treat of silence as a circumstance tending strongly to impeach the credibility of the witness, on the ground that a forcible violation of her person so outrages the female instinct that a woman not only will make an outcry for aid at the time, but will instantly and involuntarily, after its perpetration, seek some one to whom she can make known the (22)  injury and give vent to her feelings. The want of this demonstration of feeling or "involuntary outburst" is treated of as a circumstance tending to show consent on her part; but it is nowhere held that this female instinct is so strong and unerring as to have been made the foundation of a rule of law, as distinguished from a rule in respect to *Page 17 
evidence and the weight to which it is entitled, which is a matter for the jury. So that, although we think his Honor would have been sustained by the authorities in presenting this circumstance to the jury more forcibly than he did, still the omission is not an error in law which this Court has the power to review.
The motion in arrest of judgment cannot be sustained. It is based upon the idea that the word "person" in the statute, in respect to the crime of rape, Rev. Code, chap. 34, sec. 5, does not embrace a slave, and that the case of slaves is only provided for in the statute, Rev. Code, chap. 107, sec. 44, which enacts, "Any slave or free negro, or free person of color, convicted by due course of law of an assault with an intent to commit rape upon the body of a white female, shall suffer death." If this position was granted the conclusion would not follow; for still it would seem that a verdict finding a slave guilty of rape upon the body of a white female would authorize a judgment, on the ground that a rape must of necessity include an assault with an intent to commit it; the greater includes the less.
But this Court is of opinion that the word "person" in chapter 34, section 5, does embrace a slave. The word "person" and the word "man," in their ordinary signification, include slaves, free negroes, and free persons of color, as well as white men, and are to be taken in that sense in construing statutes, unless there is something showing that it was not the intention of the lawmakers to use these words in their ordinary signification, and that it was not intended to apply to slaves. It is said that the intention not to include slaves, in our statute, is to be inferred from the fact that by the other, even assault      (23) with an intent, subjects the slave to the penalty of death, and it was a matter of supererogation to include him also in the former. This argument proves too much; for it excludes free negroes and free persons of color, as well as slaves, from the operation of the former. statute, and it is a non sequitur that the latter statute makes the former a matter of supererogation. It is clear the intention was to denounce the penalty of death against any person, no matter to which of the classes he belonged, who was guilty of rape, and in respect to the last three classes the intention was to go further, and to denounce the penalty of death against all who even committed an assault on a white female with an intent to ravish her.
That it was the intention to include a slave by the word "person" in section 5, is manifest from the sections which immediately precede and follow it — section 4: "if any person shall castrate," etc.; section 7: "if any person shall burn the statehouse, any courthouse," etc.; section 8: "if any person shall enter any dwelling house with intent,"etc., "he shall suffer death." Can it be seriously contended that, as our statute *Page 18 
law now stands, a slave may commit any and all of these deeds without being guilty of a criminal offense?
The counsel for the prisoner rested his position mainly on the authority of S. v. Tom, 44 N.C. 214. It is there decided that the word "person," as used in the act of 1819, Rev. Code, chap. 34, sec. 60, forbidding any person passing counterfeit bank bills, did not embrace a slave. The decision is put on the authority of S. v. Small,33 N.C. 571. That was an indictment under the statute, Rev. Stat., chap. 34, sec. 46, which provides that "when any man shall take a woman into his house, or a woman a man," "and bed and cohabit together," and it was held that from the subject matter and from the punishment, to wit, a fine not exceeding $200, it was to be inferred that the lawmakers did not use the words "man" and "woman" in ordinary sense; for if so, all of our slaves could be indicted, as none of them are married, according to law, and there is no law by which they can be married, and (24)  the idea of intending to fine a slave was absurd; as slaves have no property.
S. v. Tom was governed by this authority, and it was conceived that the reasoning on which it was decided applied with full force, taken in connection with the sections which immediately precede and follow it, providing against forgery and making counterfeit bank bills, which slaves are not usually able to do, and in which sections the same word "person" is used. From the two cases this legal principle may be adduced: Where a statute uses the word "man" or the word "person" in creating an offense, it embraces slaves as well as white persons and all others, unless from the nature of the subject matter and the punishment imposed it appears not to have been the intention to embrace slaves. It is true, the Chief Justice who delivered the opinion, in arguing the question, uses the expression "in carrying out this humane policy the courts, in putting a construction upon penal statutes, have adopted the principle that slaves are not embraced unless mentioned; they are not embraced for punishment, but they are for protection. This principle was declared by the Court in S. v.Small, 33 N.C. 571." It is obvious the learned Judge had in his mind the principle that, by our law slaves are treated as "property,"civiliter, but are treated as persons criminaliter, and it was not his intention to lay down any rule of construction, other than that established by S. v. Small, and although his words may seem to go further, the correct principle is that stated above as deducible from the two cases. There is
PER CURIAM.                       No error.
Cited: S. v. Starnes, 94 N.C. 981; S. v. Smith, 138 N.C. 704. *Page 19 
(25)